Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Request for Continued Examination (RCE) filed on 08/04/2022. Currently, claims 1-20 are pending in the application. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OGIHARA et al (US 20060255343 A1).

Regarding claim 17, Figures 1-2 of OGIHARA disclose a light emitting chip, comprising: 
a substrate (101, [0037]) having a substantially rectangular shape with a plurality of corners (please see Figure 1); 
a first LED sub-unit (109a) disposed on the substrate; 
a second LED sub-unit (109b) disposed between the first LED sub-unit and the substrate; 
a third LED sub-unit (109c) disposed between the second LED sub-unit and the substrate; 
a passivation layer (portion of 104 below 106) disposed on the first to third LED sub-units (on a broadest reasonable interpretation portion of 104 under 106 is on the side walls of 109a/109b/109c); and 
a first connection electrode (106) electrically connected to at least one of the first, second, and third LED sub-units, wherein the passivation layer (portion of 104 under 106) exposes portions of the third LED sub-unit (109c) near each of the plurality of corners the substrate (101).  

Regarding claim 18, Figures 1-2 of OGIHARA disclose that the light emitting chip of claim 17, wherein the first connection electrode (106) has a first portion contacting at least a portion of the third LED sub-unit (109c) and a second portion contacting at least a portion of a top surface of the passivation layer (portion of 104 under 106) disposed furthest away from the substrate (101).  



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under 35 U.S.C. 103 as being obvious over OGIHARA et al (US 20060255343 A1) in view of YANG et al (US 20170309678 A1).

Regarding claim 19, Figures 1-2 of OGIHARA do not teach that the light emitting chip of claim 17, wherein the first connection electrode (106) and the third LED sub-unit (109c)  form an angle defined between an upper surface of the third LED sub-unit and an inner surface of the first connection electrode, wherein the angle is greater than 0o and  less than about 80o.  

However, YANG is a pertinent art which teaches a light emitting diode structure that includes a light emitting stacking layer, an insulating layer, a first electrode and a second electrode. The light emitting stacking layer includes a truncated quadrangular pyramid, wherein the truncated quadrangular pyramid includes a first sidewall, a second sidewall, a third sidewall and a fourth sidewall, and a top portion of the truncated quadrangular pyramid has a recess. The insulating layer covers the first sidewall, the third sidewall and a part of the top portion of the light emitting stacking layer. The first electrode covers the first sidewall of the light emitting stacking layer, a part of the insulating layer on the top portion, and the bottom surface of the recess. The second electrode covers the third sidewall of the light emitting stacking layer, and another part of the insulating layer on the top portion and contacts the light emitting stacking layer through an opening of the insulating layer. YANG, further, teaches that such a light emitting diode structure that can achieve a high-resolution frame and improve brightness ([0001]), and a pixel unit and a light emitting diode display panel that include the aforementioned micro light emitting diode structure, wherein a sidewall electrode (106) and a top surface of the diode forms an angle less than 90o in Figure 3.

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting chip of OGIHARA such that the first angle is greater than 0o and less than about 80o according to the teaching of YANG in order to achieve a high-resolution frame and improve brightness ([0001] of YANG), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.


Allowable Subject Matter

Claims 1-16 are allowable.


Claim 20 is objected to as being dependent upon rejected base claim 17, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a light emitting chip, wherein the first connection electrode is continuously disposed over the side surfaces of the first to third LED sub-units, wherein the first connection electrode and the third LED sub-unit form a first angle defined between an upper surface of the third LED sub-unit and an inner surface of the first connection electrode disposed over the side surfaces of the first to third LED sub-units, wherein the first angle is greater than 0 and less than about 80, and wherein the first connection electrode is spaced apart from a top surface of the first LED sub-unit.

Regarding claims 2-16, these claims are allowed as they depend on an allowed claim 1.

Regarding claim 20, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a light emitting chip, comprising: the light emitting chip of claim 17, wherein the first connection electrode is connected to each of the first, second, and third LED sub-units at one corner of the substrate exposed by the passivation layer.


Response to Arguments

Applicant’s arguments/amendments regarding claims 1-16, filed on 07/04/2022, have been fully considered but arguments are moot because newly added limitation to the claim 1  puts the claims 1-16 in condition for allowance.

Applicant's argument regarding claim 17 filed on 07/04/2022 has been fully considered but they are not persuasive. 

Applicant’s main argument regarding claim 17 include: Figures 1-2 of OGIHARA do not teach the amended claim 17. 

In response, the Examiner respectfully points out that rearranging the elements of Figures 1-2 of OGIHARA teaches the claim 17 as explained above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813